 

WN\lQ\Ul-ILL¢)N\~\

NNNNNNNNNd-\d-\d-*d-\d-\d-\d-\d-\d-\d-\
m\lc\Ul-ldb)l\)i-*¢\QM\\G\UILWNHC

HAYES PAWLENKO LLP
Matthew B. Hayes (SBN 220639)
Kye D. Pawlenko (SBN 221475)
mhayes@helpcounsel.com
kpawlenko@helpcounsel.corn
595 E. Colorado Blvd., Ste. 303
Pasadena, CA 91101

Tel: (626) 808-4357

Fax; (626) 921-4932

Attorneys for Plaintiff
TERESA JUNKERSFELD

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

TERESA JUNKERSFELD, an individual 0n
behalf of herself and others Sirnilarly situated,

Plaintiff,

VS.

FLEXCARE LLC, and DOES 1 to 10

inclusive,

Defendants.

 

 

CASE NO. 2:17-cv-02063-JAM-AC

[EKI€S-E-D] ORDER RE MOTION FOR

(1) DISMISSAL OF CLASS AND
COLLECTIVE ALLEGATIONS AND (2)
APPROVAL 0F SETTLEMENT 0F
LABOR CODE PRIVATE ATTORNEY
GENERAL ACT (“PAGA”) CLAIM

Date: October 16, 2018
Time: 1130 p.rn.

Ctnn.: 6

Judge: Hon. John A. Mendez

 

 

 

0
kPROPOSElU ORDER RE MOTION FOR`SI) DISMISSAL OF CLASS AND
OLLECTI

E ACTION AND (2) APPRO

AL OF PAGA SETTLEMENT

 

 

 

\$QQ\IG\Ul-BWN|-\

NNNNNNNNN\-l\-¢\-lv-A\-¢\-o\-¢)-\)-¢)-\
QQ\lQ\UleNHc\¢Qo\I¢\Ul-kwNv-l¢

 

 

Pending before the Court is Plaintiff Teresa Junkersfeld’s (“Plaintiff") motion for (l)

dismissal of the uncertified class and collective claims and (2) approval of a settlement of the

representative Labor Code Private Attorney General Act (“PAGA”) claim. The Court has

considered the arguments and evidence in support of the motion and hereby GRANTS the motion

as follows;
1.
2.
3.

4.

The uncertified class and collective claims are hereby dismissed;

The settlement of the PAGA claim is approvcd;

The Court-Will retain continuing jurisdiction to enforce the terms of the settlement;
and

The Clerk of the Court is respectfully directed to close the file.

IT IS So oRDERED
DATED; /@ `/é'»?O/a° ;%%M

N. JoHN A. M DEZ /
nited States Distr` t Judge

 

l
gROPOSElU ORDER RE MOTION FOR`§]) DISMISSAL OF CLASS AND
OLLECTI

E ACTION AND (2) APPRO AL OF PAGA SETTLEMENT

 

